Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0268570 A1 (hereinafter Budagavi) in view of “Real-time Point Cloud Compression” by Tim Golla, et al. (hereinafter Golla).
Regarding claim 1, the limitations “an image encoding apparatus comprising: circuitry configured to: … encode a two-dimensional plane image onto which [point cloud data] is projected; generate a bitstream containing encoded data of the two-dimensional plane image and transform information associated with the transformation” are taught by Budagavi (Budagavi, e.g. abstract, paragraphs 35, 38, 39, 50, 76, 77, 80-92, describes a system for compressing and transmitting a point cloud model by projecting the point cloud into 2D image frames for position, attributes, and occupancy maps, and generating auxiliary transformation metadata, which are then multiplexed into a single output bitstream that is transmitted or stored for later decoding by a corresponding decoding system which separates the data of the bitstream and reconstructs the original point cloud.)
The limitations “transform, a parameter related to each of a plurality of point cloud models of a point cloud to combine the plurality of point cloud models into a single group having fewer point-sparse portions than the parameters of the plurality of point cloud models; encode a two-dimensional plane image onto which the single group of the plurality of point cloud models having the parameter transformed is projected” is not explicitly taught by Budagavi (Budagavi, e.g. paragraphs 79-85, 93-98, describes projecting the point cloud data onto 2D planes, but does not describe combining a plurality of point cloud models into a single group, per se.)  However, this limitation is taught by Golla (Golla, e.g. abstract, section I, III, V, describes a system for compressing point cloud data acquired by one or more scans of a laser scanner, where the points from each scan are transformed into the combined world space that is decomposed into voxels of a user-specified size to generate compression chunks, e.g. section III A, paragraph 1.  Further, Golla, e.g. section III B, teaches that each compression chunk is further divided, again using simple voxel grids or data adaptive octree recursive subdivision, to generate voxels within the compression chunk defining clusters of points making up patches of the full point cloud of the compression chunk, where each voxel within the compression chunk corresponds to distinct non-overlapping bounding box.  Note: Golla has two distinct sets of voxels, the voxels decomposing the world space into compression chunks as in section III A, and the voxels decomposing the compression chunk voxel into patches as in section III B.  The patches comprising the respective clusters of points defined by the voxels within the compression chunk correspond to distinct point cloud models, i.e. each patch represents a distinct subset of the full point cloud of the compression chunk, corresponding to the claimed plurality of point cloud models, all having been transformed into a single point cloud group.  Furthermore, Golla, e.g. abstract, section III C, teaches that each patch is projected into a set of 2D bitmap images encoding height, occupancy, color, normals, and other information associated with the original points, according to a local coordinate system determined by a patch’s center and normal as calculated in section III B.  Finally, Golla, e.g. section III B, teaches that by having the same fixed resolution for the patches, with the maps varying in physical dimension to account for the associated cluster of points, there are two advantages, avoiding empty regions on the maps, as well as representing sparsely sampled regions with larger patches than denser regions, i.e. the resulting compressed representation has fewer point-sparse portions than the uncompressed group of point cloud models.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Budagavi’s point cloud compression system to substitute Golla’s patch based point cloud 2D projection technique in place of Budagavi’s full model point cloud 2D projection technique, because Golla’s technique could achieve better compression rates and/or lower reconstruction error rates than Budagavi’s technique, e.g. Golla, section IV, teaches that the technique can outperform other approaches for both rates.  In the modified system, analogous to Budagavi’s description of paragraphs 80-85, for each point cloud received by Budagavi’s encoder, corresponding to one of Golla’s compression chunks, Golla’s patch-based decomposition and 2D projection technique would be performed in place of Budagavi’s point cloud decomposer 504, occupancy map generator 512, and auxiliary information generator 514 unit operations, but analogously generating a height map corresponding to geometry frame 506, color and other maps corresponding to attribute frame(s) 508, as well occupancy map images and auxiliary transformation metadata (Golla’s position, orientation, and size information for each patch), all of which is multiplexed into the single bitstream by multiplexer 516.
Regarding claim 2, the limitation “wherein the transform information is associated with respective coordinates of the point cloud models” is taught by Budagavi in view of Golla (As discussed in the claim 1 rejection above, in the modified system, Golla’s patch based point cloud 2D projection technique is used to generate auxiliary transformation metadata, corresponding to information used to reconstruct the 3D point model by the decoder, e.g. Budagavi, paragraphs 84-85, where Golla’s patch based point cloud 2D projection technique characterizes each patch by its position, orientation, and size, where this information is compressed along with the maps, and used for decoding, e.g. Golla, sections III B, C, D, E.  That is, in Budagavi’s modified system, the auxiliary transformation metadata generated by Golla’s technique includes the position coordinate of each patch within the encoding bounding box.)
Regarding claim 3, the limitation “wherein the transformation information is associated with at least one of a shift or rotate of each coordinate of the point cloud models through the transformation” is taught by Budagavi in view of Golla (As discussed in the claim 1 rejection above, in the modified system, Golla’s patch based point cloud 2D projection technique is used to generate auxiliary transformation metadata, corresponding to information used to reconstruct the 3D point model by the decoder, e.g. Budagavi, paragraphs 84-85, where Golla’s patch based point cloud 2D projection technique characterizes each patch by its position, orientation, and size, where this information is compressed along with the maps, and used for decoding, e.g. Golla, sections III B, C, D, E.  That is, in Budagavi’s modified system, the auxiliary transformation metadata generated by Golla’s technique includes the position, orientation, and size of each local coordinate system, which is used to transform the points of the patch’s cluster from the global coordinate system to the local patch coordinate system, that is, the transformation metadata describes shifts, i.e. translational movement between the local coordinate system and global coordinate system, and rotations, i.e. transforming between the local coordinate system defined using the patch orientation and the global coordinate system.)
Regarding claim 4, the limitation “wherein the transform information is associated with respective time stamps”  is implicitly taught by Budagavi (Budagavi, e.g. paragraphs 105, 107, teaches that the auxiliary metadata may include information indicating the time offset of a point cloud with respect to a background video of a scene.  While not explicitly stated by Budagavi, Official Notice is taken of the fact that it is old and well-known in the art of video encoding to include timing information for each frame in the sequence using time stamp information, i.e. either through an increasing integer indicating a position in the sequence, or through an actual recorded date and/or time of day, i.e. one of ordinary skill in the art would have found it implicit that a time offset of the point cloud object relative to a background video would be information indicating an offset value added to a time stamp of the background video to determine a time stamp of the corresponding frame of the point cloud object, because it is conventional in the art to include time stamps for frames of video, and Budagavi does not suggest any alternative method for using the time offset which would not rely on time stamps associated with video/point cloud object frames.)
It is further noted that because Applicant did not traverse the assertion of official notice, first taken in the 3/2/22 Office Action, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Budagavi’s point cloud compression system, having substituted Golla’s patch based point cloud 2D projection technique in place of Budagavi’s full model point cloud 2D projection technique, to include timing information for each frame in the point cloud object by including time stamps as part of the auxiliary transformation information as is conventional in video encoding, both because one of ordinary skill in the art would have known it was a conventional practice, and in order to support Budagavi’s time offset feature because, as discussed above, one of ordinary skill in the art would have found it implicit that time offsets between frames of video and frames of a point cloud object would indicate an offset value of the point cloud object frame time stamp relative to a time stamp of the background video.
Regarding claim 5, the limitation “wherein the transform information is associated with respective scales of the point cloud models” is taught by Budagavi in view of Golla (As discussed in the claim 1 rejection above, in the modified system, Golla’s patch based point cloud 2D projection technique is used to generate auxiliary transformation metadata, corresponding to information used to reconstruct the 3D point model by the decoder, e.g. Budagavi, paragraphs 84-85, where Golla’s patch based point cloud 2D projection technique characterizes each patch by its position, orientation, and size, where this information is compressed along with the maps, and used for decoding, e.g. Golla, sections III B, C, D, E.  That is, in Budagavi’s modified system, the auxiliary transformation metadata generated by Golla’s technique includes the size of each patch, i.e. a scale of the patch.)
Regarding claim 6, the limitation “wherein the transform information is associated with respective frame rates of the point cloud models”  is implicitly taught by Budagavi (Budagavi, e.g. paragraphs 107, teaches that the point cloud objects may have different frame rates.  While Budagavi does not explicitly state that the frame rate information is provided in the auxiliary transformation metadata, the other examples of paragraphs 107 correspond to information provided in the auxiliary transformation metadata, such that one of ordinary skill in the art would have found it implicit that the auxiliary transformation metadata for each point cloud object could include the frame rate of the point cloud object.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Budagavi’s point cloud compression system, having substituted Golla’s patch based point cloud 2D projection technique in place of Budagavi’s full model point cloud 2D projection technique, to include frame rate information for each point cloud object as part of the auxiliary transformation information because one of ordinary skill in the art would have found it implicit that, analogous to the other exemplary information discussed in paragraph 107, the auxiliary transformation metadata could also include the point cloud frame rate.
Regarding claim 7, the limitation “wherein the transform information indicates respective change amounts of the point cloud models through the transformation” is taught by Budagavi in view of Golla (As discussed in the claim 1 rejection above, in the modified system, Golla’s patch based point cloud 2D projection technique is used to generate auxiliary transformation metadata, corresponding to information used to reconstruct the 3D point model by the decoder, e.g. Budagavi, paragraphs 84-85, where Golla’s patch based point cloud 2D projection technique characterizes each patch by its position, orientation, and size, where this information is compressed along with the maps, and used for decoding, e.g. Golla, sections III B, C, D, E.  That is, in Budagavi’s modified system, the auxiliary transformation metadata generated by Golla’s technique includes the position, orientation, and size of each patch, which is used to transform each point in the patch by the decoder, i.e. indicates respective change amounts for transforming the points in each respective patch back into the global coordinate system.)
Regarding claim 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claims 24 and 25, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except that claims 24 and 25 are directed to a decoder for decoding the bitstream generated by the corresponding encoder embodiments of claims 1 and 23, and Budagavi, e.g. paragraphs 87-92 describe using the decoder for reconstruction of the point cloud based on the received bitstream, analogous to Golla, section III E, teaching reconstruction of the point cloud patches making up the model after previous compression, which would necessarily include decoding the compressed 2D frame data to generate the decompressed 2D frame data of the height, attribute, and occupancy maps, corresponding to the claimed generating the two-dimensional plane image, prior to reconstructing the 3D model by transforming the points of each patch from the 2D frame maps back into the global coordinate system as taught by Golla. 

 Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
Applicant asserts, on page 6 of the remarks, that “Golla is directed to projecting two distinct point cloud models”.  It is not clear what the basis of this interpretation is.  However, in fact, Golla is directed to projecting sub-region point clouds, i.e. the voxels/patches, of a full point cloud model into a two-dimensional plane image representation, where each voxel/patch corresponds to a point cloud model which is part of the group of point cloud models making up the full point cloud model.  Therefore, this assertion is not persuasive.
Applicant additionally notes that the amended claims recite that the result of the transformation is a single group having fewer point-sparse portions than the plurality of models, and asserts that Golla fails to disclose this.  However, as noted in the above rejection, Golla, section III, C, explains that the transformation reduces point sparse portions both by avoiding empty regions, and by adapting the representation to the density of the patch, i.e. a sparse patch/region having a larger physical dimension is transformed to the same size 2D image portion as a dense patch/region.  Both of these advantages cause the compressed representation to include fewer point-sparse portions than the uncompressed representation of the point cloud.  Therefore, this argument cannot be considered persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619